Citation Nr: 1429153	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  11-23 039	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to an evaluation in excess of 10 percent for the service-connected pilonidal cyst.

4.  Entitlement to a total rating for individual unemployability due to service-connected disabilities (TDIU).

(The issue of entitlement to an annual clothing allowance is addressed in a separate decision.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from September 1988 to November 1994, including service in Southwest Asia; he was awarded the Combat Medical Badge.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.

In addition to the paper claims files, there is an electronic file associated with the claims.  That electronic file does currently contain evidence pertinent to the claims - namely, the March 2014 Informal Hearing Presentation from the appellant's representative and the report from the VA medical examination conducted in July 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant has submitted documents showing that he had been granted Social Security Administration (SSA) disability benefits effective in April 2009.  Consideration of service-connected disability is reflected in the SSA Administrative Law Judge (ALJ) decision.  None of the associated records have been included in the evidence of record.  

Also, the appellant has reported receipt of treatment at various VA medical facilities between 2002 and the present.  However, the record currently contains no records dated between April 2002 and July 2008, or after January 2011.  In addition, it appears that the appellant has been in receipt of VA Vocational Rehabilitation services, but none of the associated records have been included in the claims file.  

VA is, therefore, on notice of records that may be probative to the claims.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

When VA has actual notice that a claimant is receiving disability benefits from the Social Security Administration (SSA), the duty to assist requires VA to obtain a copy of the decision and the supporting medical records upon which the award was based.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  VA needs to make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the SSA.  38 C.F.R. § 3.159(c)(2).  As long as a reasonable possibility exists that any such SSA records are relevant to a veteran's claim, VA is required to assist said veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  For the purpose of 38 U.S.C.A. § 5103A, relevant records are defined as those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate a veteran's claim.  Id. at 1321.  

On remand, the appellant's SSA records, his outstanding VA treatment records, his VA Vocational Rehabilitation records and any outstanding private treatment records should be obtained.  All records obtained are to be associated with the claims file

The RO last adjudicated the issues on appeal in a Supplemental Statement of the Case (SSOC) that was issued in October 2011.  Since then, relevant documents pertaining to the appellant's claims have been associated with the paper claims file, namely the March 2012 SSA Administrative Law Judge decision and an OMB Form No. 1845-0065 that includes a statement from a physician at the Eglin CBOC to the effect that the appellant was unable to work due to his PTSD.  As there is no waiver from the appellant of RO review of this evidence, the Board must remand the claims in order for the RO to re-adjudicate the appellant's claims taking into consideration all of the pertinent evidence submitted since the October 2011 SSOC.  See 38 C.F.R. § 20.1304; Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The record reflects that the appellant has a current diagnosis of sleep apnea.  However, there is no mention of sleep apnea or sleep apnea symptoms in his service medical treatment records.  In various written statements, the appellant has indicated he had symptoms while on active duty that have continued since that time.  In addition, he has submitted statements about his in-service snoring from his former spouse and a soldier who served with him between 1992 and 1994.  While the evidence of record includes a February 2011 VA examination report reflecting a diagnosis of exogenous obesity with residual obstructive sleep apnea and an April report from a VA physician who reviewed the claims file and concluded that the appellant's sleep apnea was not etiologically related to his PTSD, there is no medical opinion that addresses the question of the onset date of the appellant's sleep apnea - especially in light of the lay statements that symptoms were present during service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Furthermore, VA has a duty to return for clarification unclear or insufficient examination reports.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  Thus, this case must be remanded so that an adequate medical opinion can be generated.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).

The appellant was last afforded VA PTSD and skin examinations in early 2011 - more than three years ago.  Review of the medical evidence added to the record dated in 2012 indicates that the appellant was found to be unable to work due to his PTSD.  The appellant and his representative have also intimated in written statements that the pilonidal cyst disability has worsened since the 2011 VA examination was conducted.  When a veteran indicates that his disability has increased since his last VA examination, a reexamination should be scheduled.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding an examination necessary where a Veteran alleged worsening).  Therefore, additional VA examinations are necessary.

The medical evidence of record is insufficient for the Board to render a decision.  The considerations described above require a remand for further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed.  

2.  Contact the Social Security Administration to obtain all the medical records associated with the appellant's initial application for benefits, as well as any Social Security Administration Administrative Law Judge decision along with the associated List of Exhibits, as well as copies of all of the medical records upon which any decision concerning the appellant's entitlement to disability benefits was based.  Associate those records with the claims file.

3.  Ascertain whether there are VA Vocational Rehabilitation records for the appellant. If so, obtain those records (or legible copies thereof) and associate them with the claims file.

4.  Obtain all of the appellant's outstanding VA medical treatment records from all facilities used by the appellant since 2002, and associate them with the claims file.  Obtain all outstanding private records as well, if any.

5.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

6.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for a PTSD examination and for an examination of his pilonidal cyst.  The purpose of the examinations is to determine the extent and severity of each disability.

7.  After completing any additional notification and/or development action deemed warranted by the record, arrange for review of the claims file by a physician with experience in the diagnosis and treatment of sleep apnea; the reviewer must specify his or her qualifications for diagnosing or assessing sleep apnea.  The purpose of the review is to determine the nature, etiology and onset date of the appellant's sleep apnea.  

The entire claims file (i.e., the paper claims file and any medical records contained in the electronic file) and this remand must be made available to the reviewer.  If the reviewer does not have access to the electronic file, any relevant treatment records contained in the electronic file that are not available to the reviewer must be printed and associated with the paper claims file.

If the reviewer determines that an examination is needed before the requested opinions can be rendered, schedule the appellant for such an examination. 

The reviewing physician must provide a written opinion that addresses all of the following questions:

      (a) What is known, in general about the causes, initial manifestations and clinical course of sleep apnea? 

      (b) What is meant by obstructive sleep apnea and is it applicable to the appellant? 

      (c) Did the appellant exhibit any symptoms in service that were an early manifestation of sleep apnea?  Discuss the lay evidence of record detailing the appellant's in-service and post-service snoring and sleep disturbances.  Is this consistent with how sleep apnea initially presents in a patient ?  Explain your answer.

      (d) Is the appellant's current sleep apnea causally or etiologically related to his period of military service (September 1988 to November 1994) or to some other cause or causes?  Explain your answer.

      (e) Is the appellant's current sleep apnea related to any service-connected disability (PTSD and pilonidal cyst), including by way of aggravation?  Explain your answer.

      (f) If aggravation of the sleep apnea is found to have occurred as a result of service-connected disability, state what portion/percentage of the current sleep apnea pathology is due to such aggravation.

In assessing the relative likelihood as to origin and etiology of the appellant's sleep apnea, the reviewing physician must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any portion of the current sleep apnea is causally or etiologically related to service or to a service-connected disability, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for all requested opinions must be provided.  If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular physician.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

8.  Upon receipt of each VA report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA examiner(s) or reviewer for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).

9.  If any additional development is necessary to re-adjudicate any issue, especially in light of any newly received records, that development must be done.

10.  After completing any additional notification and/or development action deemed warranted by the record, review the record again, including any newly acquired evidence, and re-adjudicate the issues on appeal.

11.  If any benefit sought on appeal remains denied, the appellant and his representative must be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.

The appellant is hereby notified that it is the appellant's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

